Citation Nr: 1223462	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-41 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, inter alia, denied the Veteran's request to reopen a previously-denied claim for service connection for bilateral hearing loss.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In June 2012, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

During the June 2012 hearing, the undersigned Veterans Law Judge agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

Regarding the characterization of the appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized this appeal as encompassing the matters set forth on the title page. 

The Board's decision to reopen the Veteran's claim for service connection for bilateral hearing loss is set forth below.  The claim for service connection for bilateral hearing loss, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the request to reopen have been accomplished.

2.  In a December 2000 rating decision, the RO denied, inter alia, service connection for bilateral hearing loss; although notified of the denial in a December 2000 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the December 2000 denial of the claim for service connection for bilateral hearing loss includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As evidence pertinent to the claim for service connection for bilateral hearing loss, received since the RO's December 2000 denial, is new and material, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the request o reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the RO denied the Veteran's claim for service connection for bilateral hearing loss in December 1999.  

The Veteran filed a claim to reopen in July 2000, and, as indicated above, the RO again denied service connection for bilateral hearing loss in December 2000.  The evidence then of record consisted of the Veteran's service treatment records, and post service VA clinical treatment records (which include testing results reflecting bilateral hearing loss to an extent recognized as a disability for VA purposes).  The medical records reflected current bilateral hearing loss disability.  The RO disallowed the Veteran's claim for service connection on the basis that no new and material evidence had been received since the time of a prior unappealed decision in December 1999, which had, in turn, denied the claim for lack of findings to show a nexus between any current hearing loss and the Veteran's active service.  Although the Veteran was notified of the denial and his appellate rights in a December 2000 letter, he did not initiate an appeal.  As such, the December 2000 rating decision denying service connection for bilateral hearing loss is final as to the evidence then of record.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claims in December 2008. 
For petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3   (1996).  Here, the last final denial of the claim for service connection for bilateral hearing loss is the RO's December 2000 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
 
Pertinent evidence added to the claims file since the prior RO rating decisions includes additional VA audiology consultation reports, and a March 2009 VA examination report, as well as the transcript of the Veteran's June 2012 Board hearing, and various written statements by the Veteran and his representative, on his behalf.

Collectively, the audiology consultation reports continue to document bilateral hearing loss.  However, the March 2009 VA examiner confirmed that there was a significant shift in the Veteran's hearing during service, which he opined was as likely as not related to the in-service noise exposure.  Also,  during his hearing, the Veteran testified that he experienced hearing loss in and immediately after service, which he believes was due to the same in-service noise exposure conceded by VA in its award of service connection for tinnitus.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for bilateral hearing loss.    At the time of the prior rating decisions, there was evidence that the Veteran had current bilateral hearing loss; however, there was no competent evidence that the Veteran's bilateral hearing loss was related to service.  Now, there is new evidence suggesting that the in-service change in the Veteran's hearing levels was, in fact, due to in-service noise exposure.

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the prior final decision of the claim for service connection for bilateral hearing loss, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses a relationship between the Veteran's current bilateral hearing loss and service (unestablished facts necessary to substantiate each claim), and, when considered along with the VA treatment records and competent and credible lay testimony, provides a reasonable basis for allowance of the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal is granted.


REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for bilateral hearing loss; however, a review of the record reveals that further RO action on the claim for service connection, on the merits, is warranted.

As noted, the evidence clearly establishes current bilateral; hearing loss, which the Veteran asserts is the result of his exposure to loud noise during service..  Specifically, he asserts in-service noise exposure as  a pilot, which was conceded by VA in the decision granting service connection for tinnitus, caused his current bilateral hearing loss.  The Veteran contends that hearing problems began during service and have continued to the present, and that he did not file a claim earlier because he chose to deal with the problem without complaining.  

The Board points out that, as a layperson, he is competent to report on matters observed or within his or her personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In the only competent opinion to address the etiology of current bilateral hearing loss, the March 2009 VA examiner concluded that bilateral hearing loss is less likely than not due to in-service noise exposure, because the Veteran's in-service puretone threshold findings were within the realm of normal.  The examiner went on to note, however, that the service treatment records "document significant (15dB or greater) threshold shifts in the left ear during the course of this veteran's military service, though his hearing remained clinically normal at military separation.  It would seem at least as likely as not that the shift in hearing was associated with his military noise exposure."  The examiner provided no further comment as to the significance of this finding.  In particular, the examiner did not address whether the in-service threshold shift, which was deemed as likely as not related to the confirmed in-service noise exposure, may reasonably be considered the first indicia of the Veteran's hearing loss-notwithstanding the fact that his hearing was then within normal limits .  Also, the examiner does not address the Veteran's assertions that he experienced hearing loss in service that has continued to date. since.  

The Board emphasizes that once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In short, under these circumstances, the Board finds that further medical opinion, based on full consideration of the Veteran's documented medical history, including in-service shift in hearing thresholds, and the Veteran's assertions, and supported by clearly-stated rationale, would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo a new VA examination with appropriate testing,, by an appropriate physician or audiologist, at a VA medical facility. The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain any outstanding records of VA treatment.  The claims file contains VA treatment records from the VA Medical Center (VAMC) in Nashville, Tennessee, and from Tennessee Valley HCS, dated through March 27, 2009.  Hence, more recent, pertinent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Nashville, Tennessee, VAMC and Tennessee Valley HCS all outstanding records of evaluation and/or treatment of the Veteran's bilateral hearing loss, dated since March 27. 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for bilateral hearing loss.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Nashville, Tennessee, VAMC and from the Tennessee Valley HCS any outstanding records of evaluation and/or treatment of the Veteran's bilateral hearing loss, dated since March 27, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an  appropriate VA physician or audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometric and speech discrimination testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the results of audiometric testing, the physician should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent). 

Then, if hearing loss disability is confirmed, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its onset in or is otherwise medically related to service-in particular, to in-service noise exposure.  The examiner should comment on the significance of the documented in-service shift in hearing for the left ear, specifically opining whether such shift threshold was as likely as not the first indicia of the Veteran's hearing loss-notwithstanding the fact that his hearing was then within normal limits.

In rendering the requested opinion, the examiner must consider and discuss all in- and post-service pertinent objective evidence, as well as the Veteran's assertions that he experienced hearing loss during service, which has continued to date.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination and/or testing, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for bilateral hearing loss. 

If the Veteran fails, without good cause, to report to the scheduled examination and/or testing, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, the RO should adjudicate the claim for service connection, on the merits, in light of pertinent evidence and legal authority.

8.  If the  benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


